Citation Nr: 0941494	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  03-34 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder claimed as nonalcoholic steatohepatitis (NASH), to 
include as secondary to a service-connected disability.

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to a service-connected disability.

3.  Entitlement to an effective date earlier than May 23, 
2008, for a total rating based on individual unemployability 
(TDIU) due to service-connected disability.

4.  Entitlement to service connection for obesity.

5.  Entitlement to service connection for hyperlipidemia as 
part of dyslipidemia.

6.  Entitlement to service connection for myocardial 
infarction, to include acute coronary syndrome and unstable 
angina, to include as secondary to service-connected 
disabilities.

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

8.  Entitlement to service connection for diabetes mellitus, 
type II (DM).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran had initial active duty for training (ACDUTRA) 
from November 1988 to May 1989 and served on active duty from 
June 1991 to January 1992 and from December 1993 to December 
1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from May 2003, July 2007 and May 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The May 2003 rating decision 
relevantly denied service connection for a gastrointestinal 
disorder claimed as NASH.  The July 2007 rating decision 
relevantly denied service connection for migraine headaches 
and the May 2009 rating decision addressed the remainder of 
the claims listed on the title page.

In an October 2007 decision, the Board relevantly denied 
service connection for a gastrointestinal disorder claimed as 
NASH.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a June 2009 order, granted a Joint Motion for 
Partial Remand filed earlier in June 2009, vacating that part 
of the Board's October 2007 decision that denied service 
connection for a gastrointestinal disorder claimed as NASH, 
and remanded the case for compliance with the terms of the 
joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2009, the Veteran and his representative submitted 
additional evidence to the Board, expressly noting that he 
did not waive his right to have the evidence initially 
reviewed by the RO.  The law requires that the RO consider 
the evidence added to the record, re-adjudicate the claims, 
and issue an appropriate SSOC. 38 C.F.R. §§ 19.31, 19.37 
(2009).

In the Joint Motion, the parties essentially argued that a 
remand is required because VA failed to fulfill the duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Specifically, the parties contend that VA failed to provide 
the Veteran an adequate examination to evaluate his claim for 
service connection for a gastrointestinal disorder diagnosed 
as NASH, as the Board failed to address his claim that his 
currently diagnosed NASH is due to elevated cholesterol 
levels in service.  Moreover, there is no VA examination or 
opinion of record that adequately addresses whether the 
Veteran's currently diagnosed NASH was incurred in or 
aggravated by his elevated cholesterol levels in service.  
The Board therefore finds that a VA examination is warranted 
to determine the current nature, extent and etiology of any 
NASH, if found to be present, and to determine if any 
diagnosed NASH is related to service or proximately due to or 
the result of his elevated cholesterol in service or whether 
his elevated cholesterol in service aggravated his currently 
diagnosed NASH.  Pursuant to the VA's duty to assist, such an 
examination is necessary to adjudicate the Veteran's claim.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2009).

As noted above, VA is required to provide a medical 
examination when the record of the claim does not contain 
sufficient medical evidence for VA to adjudicate the claim. 
See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  The Veteran is claiming service 
connection for migraine headache as secondary to his service-
connected hypertension.  While the evidence of record fails 
to show objective evidence of diagnosed migraines, the June 
2007 VA examiner did find that the Veteran had tension 
headaches.  Although the Veteran's claim has previously been 
identified and developed as entitlement to service connection 
for migraines, based on his description of his symptoms and 
the information submitted, the Board finds that his claim 
also reasonably encompasses his diagnosed tension headaches.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(United States 
Court of Appeals for Veterans Claims found that a claim for 
benefits for one psychiatric disability also encompassed 
benefits based on other psychiatric diagnoses and should be 
considered by the Board to be within the scope of the filed 
claim).  Although the June 2007 examiner opined that the 
Veteran's diagnosed tension headaches were not caused by or 
the result of his hypertension and noted that his 
hypertension was well-controlled, the examiner did not 
address whether his tension headaches might be aggravated by 
his service-connected hypertension.  In an August 2007 
letter, a private neurologist wrote that severe sustained 
hypertension can be frequently associated with severe 
vascular headache which may mimic migraine.  Unfortunately, 
there is no competent medical opinion of record addressing 
whether the Veteran's diagnosed tension headaches may be 
aggravated by his hypertension.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006) (medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the veteran's condition "may be 
associated" with service).  

The Board therefore finds that the Veteran should be afforded 
another VA neurological examination to determine the current 
nature, extent and etiology of any migraine/tension headache 
found to be present, and to specifically determine if the 
Veteran's service-connected hypertension either causes or 
aggravates his current migraine or tension headaches.  See 38 
U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

With regard to the Veteran's claims of entitlement to service 
connection for obesity, hyperlipidemia, myocardial 
infarction, GERD and DM, as well as the claim for an earlier 
effective date for the award of TDIU, by filing a timely and 
valid NOD with the May 2009 rating decision in June 2009, the 
Veteran initiated appellate review of these issues.  The 
Veteran has not been furnished a statement of the case that 
addresses these issues.  Therefore, the Board is required to 
remand the issues to the RO for issuance of a proper 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  The Board notes that the Veteran's 
representative, in an August 2009 written brief, requests the 
Board find the issues of entitlement to hyperlipidemia, 
myocardial infarction, GERD and DM are inextricably 
intertwined with his claim of entitlement to service 
connection for a gastrointestinal disorder claimed as NASH 
and order the issues be developed and addressed in a VA 
compensation examination along with the gastrointestinal 
disorder NASH.  Unfortunately, the Veteran has, as yet, not 
perfected his appeal of these issues, and until the appeal is 
perfected, the Board lacks jurisdiction to remand for 
examinations on these issues.

Finally, the Board notes that the Veteran's most recent VA 
treatment records are dated in April 2009.  Copies of any 
available VA records subsequent to April 2009 need to be 
obtained and incorporated in the claims files.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims files.  38 
U.S.C. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from April 2009 to the 
present, and associate the records with 
the Veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the 
Veteran should be afforded a VA 
examination, with a physician 
specializing in 
gastrointestinal/hepatology to assess the 
nature and etiology of any currently 
diagnosed NASH, if found to be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is also requested to review all 
pertinent records associated with the 
claims files and acknowledge such review 
in the examination report.  Based on the 
medical findings and a review of the 
claims files, the examiner should 
specifically opine as to whether it is at 
least as likely as not that the Veteran's 
NASH is causally related to or aggravated 
by his elevated cholesterol levels in 
service.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  The Veteran should also be afforded 
another VA neurological examination to 
determine the current nature and etiology 
of any migraine or tension headache found 
to be present.  All necessary studies or 
tests should be accomplished and the 
examiner must review the evidence in the 
claims folders, including a complete copy 
of this REMAND, and acknowledge such 
review in the examination report.  If the 
examiner diagnoses migraine or tension 
headaches, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
headaches are causally related to or 
aggravated by his service-connected 
hypertension.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  The RO should furnish the Veteran a 
Statement of the Case with respect to the 
issues of entitlement to service 
connection for obesity, hyperlipidemia, 
myocardial infarction, GERD and DM, as 
well as the claim for an earlier 
effective date for the award of TDIU.  
The RO should return these issues to the 
Board only if the Veteran files a timely 
substantive appeal.

5.  Thereafter, VA should readjudicate 
the issues on appeal.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




